I Order entered October 24, 1946, unanimously modified by striking out the pro-" *1005vision for counsel fee, by reducing the alimony to $200 a month and by directing that the unpaid arrears of alimony be paid at the rate of $25 a month in addition. The issue with respect to the amount of the unpaid alimony is referred to an official referee to report to the court at Special Term. Appeal from order entered November 26, 1946, denying defendant’s motion to resettle the order entered October 24, 1946, unanimously dismissed. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ,